DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1)	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
2)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate both “irrigation needle” and “irrigant” within the Specification (Paragraphs [0039, 0040, 0042, 0044]); reference character “132” has been used to designate both “memory” in regards to a controller and “memory” in regards to a computer system within the Specification (Paragraphs [0045, 0046]); and reference character “18” has been used to designate both “bearings” and “controller” within the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14 and 54.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4)	The disclosure is objected to because of the following informalities:
 Paragraph [0005], line 1, “Discloses” should read “discloses” for correct capitalization
Paragraph [0008], lines 11 and 13, “Endodontic Motor” should read “endodontic motor” for correct capitalization
Paragraph [0008], line 15, “Powered Motor” should read “powered motor” for correct capitalization
Paragraph [0037], line 11, “screw )” should read “screw)” for correct punctuation
Paragraph [0037], line 12, “screw 40” should read “screw 40” for continuity
Paragraph [0037], line 14, “slider 24” should read “slider 24” for continuity
Paragraph [0039], line 8, “bearings 18” should read “bearings 18” for continuity
Paragraph [0039], Lines 18-22, “The ratio between the high gear 28 and the low gear 30 may be optimized for different motor speeds as well as for pre-programmed torque control limits on the endodontic motor 48, for example, based on the gear ratio, a motor speed can be set to provide a desired speed of the slider which would then provide a desired flow rate of the irrigant” should be re-written so as to not be a run-on sentence
Paragraph [0040], line 6, “express the syringe at” should read “express the irrigant at” for correctness
Paragraph [0041], line 4, “may spring” should read “may be spring” for grammatical correctness
Paragraph [0042], line 1 “Figs. 6” should read “Fig. 6” for grammatical correctness
Paragraph [0042], lines 10-11, “Further, endodontic motors consoles” should read “Further, the endodontic motor console” for clarity and consistency
Paragraph [0042], line 11, “be used order” should read “may be used in order” for grammatical correctness
Paragraph [0043], lines 3 and 6, “DC Motor” should read “DC motor” for correct capitalization
Appropriate correction is required.
Claim Objections
5)	Claim 7 is objected to because of the following informalities:  
Claim 7, line 8, “part, and” should read “part; and” for grammatical correctness
Claim 7, line 10, “screw.” should read “screw;” for grammatical correctness
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8)	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation “wherein, the slider is connected to (i) one or more guide rods which are configured to confine a movement of the slider to a predetermined path and to (ii) said threaded screw which is configured to be operated by the motor coupling such that the slider moves forwards and backwards and creates a corresponding forwards and backwards movement of plunger in order to express the irrigant from the syringe”, in lines 11-15. Claim 7 recites a similar limitation “wherein, the slider is connected to one or more guide rods which are configured to confine a movement of the slider to a predetermined path and the slider engages said threaded screw which is configured to be operated by the motor such that the slider moves forwards and backwards and creates a corresponding forwards and backwards movement of plunger in order to express the irrigant from the syringe” in lines 11-15. However, the specification is not enabling for the backwards movement of the plunger being necessary to express the irrigant from the syringe. Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know how to use a backwards movement of the plunger in order to express the irrigant from the syringe. The breadth of the claims is large because a result is claimed instead of a particular methodology for the backward movement being necessary in order to express the irrigant from the syringe. As to the level of one of ordinary skill in the art, one could not use the invention with the provided disclosure. Due to the lack of any explanation on determining how the backwards movement of the plunger is necessary to express the irrigant from the syringe, one could not use the invention without undue experimentation. As noted above, Applicant has provided no way to determine how the backwards movement of the plunger is necessary to express the irrigant from the syringe, and therefore the amount of direction provided is insufficient to constitute an enabling disclosure. Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of the backwards movement of the plunger being in order to express the irrigant from the syringe, and thus the invention is not enabled. Examiner will interpret “wherein, the slider is connected to (i) one or more guide rods which are configured to confine a movement of the slider to a predetermined path and to (ii) said threaded screw which is configured to be operated by the motor coupling such that the slider moves forwards and backwards and creates a corresponding forwards and backwards movement of plunger in order to express the irrigant from the syringe” as “wherein, the slider is connected to (i) one or more guide rods which are configured to confine a movement of the slider to a predetermined path and to (ii) said threaded screw which is configured to be operated by the motor coupling such that the slider moves forwards and backwards and creates a corresponding forwards and backwards movement of plunger, wherein the forwards movement of the plunger expresses the irrigant from the syringe”, based on Applicant’s Specification [Paragraph 0039, lines 27-28]. Examiner will interpret “wherein, the slider is connected to one or more guide rods which are configured to confine a movement of the slider to a predetermined path and the slider engages said threaded screw which is configured to be operated by the motor such that the slider moves forwards and backwards and creates a corresponding forwards and backwards movement of plunger in order to express the irrigant from the syringe” as “wherein, the slider is connected to one or more guide rods which are configured to confine a movement of the slider to a predetermined path and the slider engages said threaded screw which is configured to be operated by the motor such that the slider moves forwards and backwards and creates a corresponding forwards and backwards movement of plunger, wherein the forwards movement of the plunger expresses the irrigant from the syringe”, based on Applicant’s Specification [Paragraph 0039, lines 27-28].
Claims 2-6 and 8-10 are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claims 1 and 7, respectively.
9)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11)	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “plunger” in line 15. However, it is unclear if this “plunger” is a further recitation of “a plunger” of line 1, claim 1, or a separate entity. Therefore, the claim is indefinite.
Claim 4 recites the limitation “a plunger” in line 4. However, it is unclear if this “a plunger” is a further recitation of “a plunger” of line 1, claim 1, or a separate entity. Therefore, the claim is indefinite.
Claim 5 recites the limitation “movement of the slider” in line 2. However, it is unclear if this “movement of the slider” is a further recitation of “a movement of the slider” of line 12, claim 1, or a separate entity. Therefore, the claim is indefinite.
Claim 7 recites the limitation “the motor coupling” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “plunger” in line 15. However, it is unclear if this “plunger” is a further recitation of “a plunger” of line 2, claim 1, or a separate entity. Therefore, the claim is indefinite.
Claims 2-6 are rejected under 35 U.S.C. 112(b) via their dependence on claim 1.
Claims 8-10 are rejected under 35 U.S.C. 112(b) via their dependence on claim 7.
Claim Rejections - 35 USC § 103
12)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14)	Claim 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Funderburk et al. (U.S. Patent No. 5505709), hereinafter Funderburk in view of Ramey (U.S. PGPUB 20030009133).
	Regarding claim 1, Funderburk teaches a syringe dispenser (Fig. 3; 10) for expressing an irrigant (Examiner is interpreting the syringe dispenser’s ability to dispense medication as the capability to express an irrigant) from a syringe (Fig. 3; 12) which has a plunger (Fig. 3; 30) movably positioned inside a barrel (Fig. 3; 22), the syringe dispenser comprising: an upper housing (as shown in Annotated Fig. 2) and a lower housing (as shown in Annotated Fig. 2); a syringe mounting part (Fig. 3; 28) disposed within the lower housing and configured to receive the barrel so that the syringe is mounted on the syringe mounting part (as shown in Fig. 3); a slider (Fig. 3; 36, 42) disposed within the lower housing, the slider having a plunger receiving portion (Fig. 3; 42) configured to receive the plunger when the syringe is mounted on the syringe mounting part [Col. 4, lines 2-9]; and a motor (Fig. 1; 40) where an output of the motor is transferred to a threaded screw (Fig. 3; 38), wherein the slider is connected to (i) one or more guide rods (Fig. 3; 44) which are configured to confine a movement of the slider to a predetermined path [Col. 4, lines 54-59] and to (ii) said threaded screw (as shown in Fig. 3) which is configured to be operated such that the slider moves forwards and creates a corresponding forwards movement of the plunger, wherein the forwards movement expresses the irrigant from the syringe [Col. 3, lines 54-59]. However, Funderburk is silent to the slider having a motor coupling, the motor coupling being configured to engage a motor and the transfer an output of the motor to a threaded screw, and wherein the threaded screw is configured to be operated by the motor coupling such that the slider moves backwards and creates a corresponding backwards movement of the plunger.

    PNG
    media_image1.png
    699
    1017
    media_image1.png
    Greyscale

Annotated Fig. 2
	Ramey teaches a syringe dispenser (Fig. 1; 10) for expressing a liquid from a syringe (Fig. 1; 14) which has a plunger (Fig. 1; 24) moveably positioned inside a barrel (Fig. 1; 16), the syringe dispenser comprising: a slider (Fig. 1; 116); and a motor coupling (Fig. 2; 54), the motor coupling configured to engage a motor (Fig. 2; 34) and transfer an output of the motor to a threaded screw (Fig. 2; 94) [Paragraphs 0043-0045]. Ramey further teaches wherein the slider is connected to the threaded screw (as shown in Fig. 1) which is configured to be operated by the motor coupling [Paragraphs 0043-0045] such that the slider moves forwards and backwards and creates a corresponding forwards and backwards movement of the plunger [Paragraphs 0046, 0066], the forwards movement of the plunger expressing the irrigant from the syringe [Paragraph 0046].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have given the syringe dispenser of Funderburk the motor coupling and ability for the slider to move backwards, as taught in Ramey. Doing so would allow for control of the speed of the movement of the slider in reference to the motor [Paragraph 0043], and ease of replacement of the syringe [Paragraph 0066].
	Regarding claim 4, Funderburk in view of Ramey teaches the syringe dispenser of claim 1. Ramey further teaches wherein the motor coupling includes a high gear (Fig. 2; 70) and a low gear (Fig. 2; 60), the high gear being connected to the motor (through 42, as shown in Fig. 2) and the low gear being connected to the threaded screw (through 90/92, as shown in Fig. 2), wherein a gear ratio between the high gear and the low gear is configured to produce a predetermined torque ratio for depressing a plunger of the syringe [Paragraph 0043].
15)	Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Funderburk in view of Ramey, further in view of McCoy (U.S. PGPUB 20050153258).
	Regarding claim 2, Funderburk in view of Ramey teaches the syringe dispenser of claim 1. However, Funderburk in view of Colman is silent to the motor being a standard endodontic motor.
	McCoy teaches an endodontic syringe which uses an endodontic motor to drive a threaded screw [Paragraph 0013]. Since it is not explained within Applicant’s Specification what quantifies a “standard” endodontic motor, Examiner is interpreting any motor which can be used within an endodontic device to be a “standard” endodontic motor.
	It appears that the device of Funderburk in view of Ramey would operate equally well with the claimed standard endodontic motor, since the motors are both designed to move a threaded screw, thus dispensing a fluid. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the motor of Funderburk in view of Ramey being a standard endodontic motor, as taught by McCoy, as it appears that to be an arbitrary design consideration which fails to patentably distinguish over Funderburk in view of Ramey, further in view of McCoy.
	Regarding claim 5, Funderburk in view of Ramey, further in view of McCoy teaches the syringe dispenser of claim 2. However, Funderburk in view of Colman, further in view of McCoy is silent to wherein a foot pedal connected to the standard endodontic motor is used to activate and/or control movement of the slider. 
McCoy further teaches wherein a foot pedal connected to the standard endodontic motor is used in order to control the movement of the threaded screw [Paragraph 0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the slider of Funderburk in view of Coleman, further in view of McCoy, being operated by a foot pedal, as taught by McCoy. Since the threaded screw of Funderburk in view of Coleman, further in view of McCoy is operated via the foot pedal, and the threaded screw is what contributes to the movement of the slider, the foot pedal connected to the standard endodontic motor would thereby control the movement of the slider.
16)	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Funderburk in view of Ramey, further in view of Feldman (U.S. PGPUB 20180271617).
	Regarding claim 3, Funderburk in view of Ramey teaches the syringe dispenser of claim 3. However, Funderburk in view of Ramey is silent to wherein the upper housing and the lower housing are made from a material selected from the group consisting of polypropylene, polyethylene, nylon, polycarbonate, and acrylonitrile butadiene styrene.
	Feldman teaches a dental device with a housing (Fig. 3; 14) which may be made of polyethylene [Paragraph 0015].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the upper and lower housing Funderburk in view of Ramey from polyethylene, as taught in Feldman. Polyethylene is a common material with which to make medical devices, and is lightweight [Paragraph 0015], thus contributing to ease of use of the device.
17)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Funderburk in view of Ramey, further in view of Cable et al. (U.S. Patent No. 4685903), hereinafter Cable.
	Regarding claim 6, Funderburk in view of Ramey teaches the syringe dispenser of claim 1. However, Funderburk in view of Ramey is silent to wherein the slider has a push button slide and wherein the push button slide is spring biased such that when the push button is depressed, the slider disengages from the threaded screw.
	Cable teaches a syringe dispenser (Fig. 2; 2) for expressing a liquid from a syringe (Fig. 2; 5, 5’) which has a plunger (Fig. 2; 5’) movably positioned inside a barrel (Fig. 2; 5), the syringe dispenser comprising: a slider (Fig. 7; 220) and , a motor coupling (Fig. 2; 318) configured to engage a motor (Fig. 2; 300) and to transfer an output of the motor to a threaded screw (Fig. 2; 292); wherein the slider has a push button slide (Fig. 7; 272) (Examiner is interpreting the ability of 272 to be pushed between an initial position and a second position (as shown in Figs. 9A and 9B) as being a push button slide) and wherein the push button slide is spring biased (via Fig. 7; 258) such that when the push button slide is depressed (Examiner is interpreting movement of 272 from the initial position (as shown in Fig. 9A) to the second position (as shown in Fig. 9B) to be depression of the push button slide), the slider disengages from the threaded screw [Col. 15, lines 53-68; Col 16, lines 1-23].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have given the slider of Funderburk in view of Ramey a push button slider, wherein the push button slider is spring biased such that when the push button slide is depressed, the slider disengages from the threaded screw, as taught by Cable. Doing so would allow for easy removal or repositioning of the syringe [Col. 16, lines 17-23].
18)	Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Funderburk in view of Ramey, further in view of Cable et al. (U.S. Patent No. 4685903), hereinafter Cable.
Regarding claim 7, Funderburk teaches a handheld syringe dispenser (Fig. 3; 10) for expressing an irrigant (Examiner is interpreting the syringe dispenser’s ability to dispense medication as the capability to express an irrigant) from a syringe (Fig. 3; 12) which has a plunger (Fig. 3; 30) movably positioned inside a barrel (Fig. 3; 22), the syringe dispenser comprising: an upper housing (as shown in Annotated Fig. 2) and a lower housing (as shown in Annotated Fig. 2); a syringe mounting part (Fig. 3; 28) disposed within the lower housing and configured to receive the barrel so that the syringe is mounted on the syringe mounting part (as shown in Fig. 3); a slider (Fig. 3; 36, 42) disposed within the lower housing, the slider having a plunger receiving portion (Fig. 3; 42) configured to receive the plunger when the syringe is mounted on the syringe mounting part [Col. 4, lines 2-9]; and a motor (Fig. 1; 40) where an output of the motor is transferred to a threaded screw (Fig. 3; 38), wherein the slider is connected to one or more guide rods (Fig. 3; 44) which are configured to confine a movement of the slider to a predetermined path [Col. 4, lines 54-59] and the slider engages said threaded screw (as shown in Fig. 3) which is configured to be operated such that the slider moves forwards and creates a corresponding forwards movement of the plunger, wherein the forwards movement expresses the irrigant from the syringe [Col. 3, lines 54-59]. However, Funderburk is silent to the syringe dispenser being battery powered, the slider having a motor coupling; the motor coupling being configured to engage a motor and the transfer an output of the motor to a threaded screw, wherein the threaded screw is configured to be operated by the motor coupling such that the slider moves backwards and creates a corresponding backwards movement of the plunger; and wherein the slider has a push button slide and wherein the push button slide is spring biased such that when the push button slide is depressed, the slider disengages from the threaded screw.
Ramey teaches a battery powered (via battery Fig. 1; 40) handheld syringe dispenser (Fig. 1; 10) for expressing a liquid from a syringe (Fig. 1; 14) which has a plunger (Fig. 1; 24) moveably positioned inside a barrel (Fig. 1; 16), the syringe dispenser comprising: a slider (Fig. 1; 116); and a motor coupling (Fig. 2; 54), the motor coupling configured to engage a motor (Fig. 2; 34) and transfer an output of the motor to a threaded screw (Fig. 2; 94) [Paragraphs 0043-0045]. Ramey further teaches wherein the slider is connected to the threaded screw (as shown in Fig. 1) which is configured to be operated by the motor coupling [Paragraphs 0043-0045] such that the slider moves forwards and backwards and creates a corresponding forwards and backwards movement of the plunger [Paragraphs 0046, 0066], the forwards movement of the plunger expressing the irrigant from the syringe [Paragraph 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have given the syringe dispenser of Funderburk the ability to be battery powered; the motor coupling; and ability for the slider to move backwards, as taught in Ramey. Doing so would allow for ease of use while being handheld; control of the speed of the movement of the slider in reference to the motor [Paragraph 0043]; and ease of replacement of the syringe [Paragraph 0066]. However, Funderburk in view of Ramey does not disclose wherein the threaded screw is configured to be operated by the motor coupling such that the slider moves backwards and creates a corresponding backwards movement of the plunger; and wherein the slider has a push button slide and wherein the push button slide is spring biased such that when the push button slide is depressed, the slider disengages from the threaded screw.
Cable teaches a syringe dispenser (Fig. 2; 2) for expressing a liquid from a syringe (Fig. 2; 5, 5’) which has a plunger (Fig. 2; 5’) movably positioned inside a barrel (Fig. 2; 5), the syringe dispenser comprising: a slider (Fig. 7; 220) and , a motor coupling (Fig. 2; 318) configured to engage a motor (Fig. 2; 300) and to transfer an output of the motor to a threaded screw (Fig. 2; 292); wherein the slider has a push button slide (Fig. 7; 272) (Examiner is interpreting the ability of 272 to be pushed between an initial position and a second position (as shown in Figs. 9A and 9B) as being a push button slide) and wherein the push button slide is spring biased (via Fig. 7; 258) such that when the push button slide is depressed (Examiner is interpreting movement of 272 from the initial position (as shown in Fig. 9A) to the second position (as shown in Fig. 9B) to be depression of the push button slide), the slider disengages from the threaded screw [Col. 15, lines 53-68; Col 16, lines 1-23].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have given the slider of Funderburk in view of Ramey a push button slider, wherein the push button slider is spring biased such that when the push button slide is depressed, the slider disengages from the threaded screw, as taught by Cable. Doing so would allow for easy removal or repositioning of the syringe [Col. 16, lines 17-23].
	Regarding claim 8, Funderburk in view of Ramey, further in view of Cable teaches the syringe dispenser of claim 7. Funderburk further teaches the syringe dispenser further comprises a controller (Fig. 1; 35 and 37). Funderburk does not explicitly state that the controller has a circuit configured to control the motor. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the controller of Funderburk in view of Ramey, further in view of Cable with a circuit configured to control the motor, as the controller of Funderburk in view of Ramey, further in view of Cable has programming to control the lead screw [Col. 3, lines 62-65], which would require circuits to carry out the programming of the lead screw, which is turned by the motor.
	Regarding claim 10, Funderburk in view of Ramey, further in view of Cable teaches the syringe dispenser of claim 8, wherein the controller is located inside and outside the syringe dispenser, as the user dependent portion of the controller is located outside the syringe dispenser (i.e. on the outside of the housing, as with 35 and 37), which the circuits of the controller are located inside the syringe dispenser.
19)	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Funderburk in view of Ramey, in view of Cable, further in view of Feldman (U.S. PGPUB 20180271617).
	Regarding claim 9, Funderburk in view of Ramey, further in view of Cable teaches the syringe dispenser of claim 8. However, Funderburk in view of Ramey, further in view of Cable is silent to wherein the controller is configured to receive a signal feedback from the motor and to stop the motor from advancing the slider when a torque on the motor exceeds a predefined limit.
	Feldman teaches that a controller is configured to receive a signal feedback (in the form of the current) from the motor and to stop the motor when a torque on the motor exceeds a predefined limit (Examiner is interpreting the torque to be in relation to the amount of current which is being drawn) [Paragraph 0016].
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller of Funderburk in view of Ramey, further in view of Cable be configured to receive a signal feedback from the motor and to stop the motor from advancing when a toque on the motor exceeds a predefined limit, as taught by Feldman, in application to the slider of Funderburk in view of Ramey, further in view of Cable. Doing so would avoid damage to the patient and to the motor [Feldman - Paragraph 0016].
Examiner’s Note
20)	Examiner would like to note that as of the filing of this Office Action, no Power of Attorney has been filed with regards to this Application. Examiner would suggest a Power of Attorney be filed, in order to facilitate any communication between parties. 
Conclusion
21)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.T.S./           Examiner, Art Unit 3783                                                                                                                                                                                             /THEODORE J STIGELL/Primary Examiner, Art Unit 3783